GIDEON, J.
(dissenting).
I am unable to concur in the order affirming the judgment of the district court. There is such a thing in this state, even under the provisions of chapter 2, Laws Utah 1917, known as the “Prohibition Act,” as lawful as well as unlawful possession of intoxicating liquors. On the date of issuing the search and seizure warrant by which the liquors in question were taken from the defendant Lauciriea, he was at the same time arrested for unlawfully having such liquors in his possession, upon a warrant issued from the municipal court of Ogden City. That court unquestionably had jurisdiction-to try the issues in such proceeding. Subsequently a trial was had, and the defendant was acquitted of the charge of having such liquors unlawfully in his possession. At the trial of this action the defendant offered the record of the proceedings and the judgment in that case as a bar. That the controversy in both proceedings related to the same subject-matter and was between the same parties is, in my opinion, self-evident. It is not contended that the right exists in the state to forfeit intoxicating liquors unless the .same are unlawfully held by the party in whose possession the same are found. By the provisions of section 17 of said chapter 2, when any one shall appear and claim the liquors, vessels, etc., taken under the search and seizure warrant, the trial “may be the same substantially as in the cases of criminal prosecutions before such courts,” etc. Necessarily it must follow, under that pro*176vision, that to authorize a forfeiture or confiscation of liquors the proof produced by the state must be of such weight or degree as would be required to convict in criminal proceedings. That is to say, the same degree of proof was required to authorize the court to confiscate the liquors in this proceeding as was required to convict the defendant in the municipal court. As stated above, the controversy was between the same parties and related to the same subject-matter. That controversy, having been determined contrary to the contention of the state, is res adjudicata against the state in this proceeding. The question of whether any one can have title to the particular goods is not in issue and is not material. The controversy relates solely to the lawful or unlawful possession of the goods in question. Neither is it in question as to whether the state ivas wrong in prosecuting the defendant in the municipal court. Such proceedings were actually had and were determined in favor of the defendant. I am unable to see why the facts as shown by this record are not controlled by the decisions in Coffey v. United States, 116 U. S. 442, 6 Sup. Ct. 437, 29 L. Ed. 684, and State v. Intoxicating Liquors, 72 Vt. 253, 47 Atl. 779, 82 Am. St. Rep. 937. I therefore dissent.